     Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

                                *
MODERN AMERICAN RECYCLING       *
SERVICE, INC.,                  *
                                *                   CIV. ACTION NO. 19-CV-09301
                 Plaintiff,     *
                                *
VERSUS                          *                   SECTION “B”
                                *
EPIC APPLIED TECHNOLOGIES, LLC, *
EPIC COMPANIES, LLC, NAVARRO    *                   DIVISION “3”
CAPITAL PARTNERS, LLC, RANGER   *
OFFSHORE, INC. AND CENTRAL BOAT *
RENTALS, LLC,                   *
                                *
                 Defendants.    *
                                *




                       ANSWER OF RANGER OFFSHORE, INC.

       Ranger Offshore, Inc. (“Ranger”) answers Plaintiff Modern American Recycling

Service, Inc.’s (“MARS”) Complaint (Doc. 1) as set forth below. Any allegations in the

Complaint that are not specifically admitted are denied.

                                          ANSWER

      1.      Ranger admits the allegations contained in paragraph 1 of the Complaint that

              MARS owes money arising out of scrap processed and purchased by MARS, but

              upon information and belief, understands that the Central Boat claim is moot and

              resolved. Any claim belonging to Ranger is subject to the terms and conditions of

              an Asset Purchase Agreement with an effective date of August 8, 2018 (“Asset

              Purchase Agreement”) with Navarro Capital Partners, LLC (“Navarro”) by which

              Navarro purchased certain assets of Ranger, including “all accounts receivable,
Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 2 of 9



      prepaid items, and all other current assets” of Ranger as of the effective date of

      the Agreement, which, based on the allegations contained in the Complaint,

      includes the amounts that Ranger may have been entitled to from MARS at issue

      in this interpleader complaint. Ranger lacks knowledge or information sufficient

      to form a belief about the truth of the remaining allegations in this paragraph.

                                   PARTIES

2.    Ranger admits the allegations contained in paragraph 2 of the Complaint.

3.    Ranger admits the allegations contained in paragraph 3 of the Complaint.

4.    Ranger admits the allegations contained in paragraph 4 of the Complaint.

5.    Ranger admits the allegations contained in paragraph 5 of the Complaint.

6.    Ranger admits the allegations contained in paragraph 6 of the Complaint.

7.    Ranger admits the allegations contained in paragraph 7 of the Complaint.

                             JURISDICTION &
                                 VENUE

8.    Ranger admits the allegations contained in paragraph 8 of the Complaint.

9.    Ranger admits the allegations contained in paragraph 9 of the Complaint.

10.   The allegations contained in paragraph 10 of the Complaint are legal conclusions

      as to which no responsive pleadings are required.

11.   The allegations contained in paragraph 11 of the Complaint are legal conclusions

      as to which no responsive pleadings are required.

12.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 12 of the Complaint.

13.   Ranger admits the allegations contained in paragraph 13 of the Complaint as to

      Ranger, but lacks knowledge or information sufficient to form a belief about the
                                        2
Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 3 of 9



      truth of the remaining allegations in this paragraph.

                                 FACTUAL
                               BACKGROUND

14.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 14 of the Complaint.

15.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 15 of the Complaint.

16.   Ranger admits the allegations contained in paragraph 16 of the Complaint.

17.   Ranger admits the allegations contained in paragraph 17 of the Complaint.

18.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 18 of the Complaint.

19.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 19 of the Complaint.

20.   Ranger admits the allegations contained in paragraph 20 of the Complaint that

      Navarro acquired certain assets of Ranger through an Asset Purchase Agreement

      with an effective date of August 8, 2018. Ranger denies the remaining allegations

      of this paragraph.

21.   Ranger admits the allegations contained in paragraph 21 of the Complaint that

      MARS performed work for Epic Applied Technologies, LLC (“Epic Applied”)

      and Ranger during 2018 and that this work included configuring materials barges,

      breaking down materials barges, and scrapping offshore assets for recycling.

      Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the remaining allegations in this paragraph.

22.   Ranger admits the allegations contained in paragraph 22 of the Complaint that
                                        3
Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 4 of 9



      Epic Applied and Ranger instructed MARS regarding the previously-described

      work. Ranger lacks knowledge or information sufficient to form a belief about

      the truth of the remaining allegations in this paragraph.

23.   With respect to the allegations contained in paragraph 23 of the Complaint, Ranger

      admits that: (a) MARS issued invoices and purchase tickets; (b) upon information

      and belief, Epic Companies, LLC sent a demand letter to MARS on or about

      January 28, 2019; (c) upon information and belief, Epic Applied filed a Verified

      Complaint and Request for Maritime Attachment naming MARS as the Defendant

      in an action styled Epic Applied Technologies, Inc. v. Modern American Recycling

      Services, Inc., given case No. 3:19-cv-00285- BJD-JBT and filed in the Middle

      District of Florida, Jacksonville division although that lawsuit is now dismissed;

      and (d) MARS was named a garnishee in the lawsuit styled Central Boat Rentals,

      Inc. v. Ranger Offshore, Inc., et al., given case No. 2:19-cv-00173-RDP and filed

      in the United States District Court for the Northern District of Alabama, Southern

      Division, although this lawsuit has also been dismissed. Ranger lacks knowledge

      or information sufficient to form a belief about the truth of the remaining

      allegations in this paragraph.

24.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 24 of the Complaint.

25.   Ranger denies the allegations contained in paragraph 25 of the Complaint, except

      admits that MARS owes Ranger certain funds pursuant to previous agreements,

      but Ranger’s rights to these funds are subject to the terms and conditions of an

      Asset Purchase Agreement with Navarro in which Navarro purchased certain


                                        4
Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 5 of 9



      assets of Ranger, including “all accounts receivable, prepaid items, and all other

      current assets” of Ranger as of the effective date of the Agreement, which, based

      on the allegations contained in the Complaint, includes the amounts that Ranger

      may have otherwise been entitled to from MARS at issue in this interpleader

      complaint.

26.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 26 of the Complaint.

27.   Upon information and belief, Ranger admits the allegations contained in

      paragraph 27 of the Complaint that MARS was requested to purchase the

      SAVANNAH RIVER and JOE G for MARS to convert to scrap. Ranger lacks

      knowledge or information sufficient to form a belief about the truth of the

      remaining allegations in this paragraph.

28.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in paragraph 28 of the Complaint.

29.   The allegations contained in paragraph 29 of the Complaint are admitted, although,

      upon information and belief, that lawsuit is now dismissed.

30.   Regarding the allegations contained in paragraph 30 of the Complaint, upon

      information and belief, Ranger admits that Epic Applied filed the Epic Applied

      Rule B Attachment relating to LA PRINCESA and claiming the $1,078,012 MARS

      owes to Epic Applied, and refers to the complaint and supporting documents as

      the best evidence of their content. Ranger lacks knowledge or information

      sufficient to form a belief about the truth of the remaining allegations in this

      paragraph.


                                       5
Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 6 of 9



31.   Regarding the allegations contained in paragraph 31 of the Complaint, Ranger

      admits that the spreadsheet mentioned in this paragraph was attached to the

      referenced complaint, and refers to that complaint and its attachment as the best

      evidence of their content. Ranger lacks knowledge or information sufficient to

      form a belief about the truth of the remaining allegations in this paragraph.

32.   Regarding the allegations contained in paragraph 32 of the Complaint, Ranger

      admits that MARS has perceived competing demands for funds and do not dispute

      that the legal requirements for interpleader are satisfied as to the disputed funds.

33.   Regarding the allegations contained in paragraph 33 of the Complaint, Ranger

      admits that the action described in this paragraph was filed, but asserts that the

      action has been dismissed with prejudice and, upon information and belief, Central

      Boats no longer asserts any claim to the funds at issue. Ranger denies that MARS

      was required to file an answer in the action described in this paragraph.

                    INTERPLEADER REQUIREMENTS

34.   Regarding the allegations contained in paragraph 34 of the Complaint, Ranger

      admits that multiple defendants currently claim entitlement to the funds at issue

      in this interpleader. Ranger asserts that its claim to the funds at issue in this

      interpleader is subject to the terms and conditions of the Asset Purchase

      Agreement with Navarro in which Navarro purchased certain assets of Ranger,

      including “all accounts receivable, prepaid items, and all other current assets” of

      Ranger as of the effective date of the Agreement, which, based on the allegations

      contained in the Complaint, includes the amounts that Ranger may have otherwise

      been entitled to from MARS at issue in this interpleader complaint.


                                        6
Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 7 of 9



35.   Regarding the allegations contained in paragraph 35 of the Complaint, Ranger

      admits that the funds initially placed at issue by this interpleader is approximately

      $632,608.90.

36.   Ranger lacks knowledge or information sufficient to form a belief about the truth

      of the allegations contained in this paragraph 36 of the Complaint. Ranger asserts

      that any right it may have to the funds initially placed at issue by this interpleader

      is subject to the terms and conditions of the Asset Purchase Agreement with

      Navarro in which Navarro purchased certain assets of Ranger, including “all

      accounts receivable, prepaid items, and all other current assets” of Ranger as of

      the effective date of the Agreement, which, based on the allegations contained in

      the Complaint, includes the amounts that Ranger may have otherwise been entitled

      to from MARS at issue in this interpleader complaint.

37.   Regarding the allegations contained in paragraph 37 of the Complaint, Ranger

      admits that MARS has no interest as a claimant and that MARS has requested that this

      Court determine to whom the funds initially placed at issue by this interpleader

      should be paid.

38.   The allegations contained in paragraph 38 of the Complaint is addressed to the

      Court and does not require a response from Ranger. To the extent a response is

      required, Ranger denies that MARS can request a release as it to its liability for the

      funds it initially placed at issue by this interpleader without paying those funds at least

      into the registry of the Court. As MARS claims no interest in these funds and has

      affirmatively requested a release, MARS should immediately deposit the funds

      into the registry of the Court or else pay them to the proper claimants.



                                           7
     Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 8 of 9



       The allegations contained in MARS’s “WHEREFORE” unnumbered paragraph after

paragraph 38 of the Complaint is a prayer for relief as to which no response is required. To the

extent that a response is required, Ranger denies that it should be required to take or be enjoined

from any specific action or to be required to pay any amounts to MARS or any other party,

including attorneys’ fees and costs, as a result of being named as a party in this Complaint and

specifically reserves any and all rights it has with respect to all matters as to any party in this

suit unless expressly and unequivocally waived in writing.

                      RESERVATION OF AFFIRMATIVE DEFENSES

       MARS asserts no claims for relief against Ranger. Accordingly, and without assuming

the burden of proof on any issue where it would by law rest on another party, Ranger specifically

reserves and does not waive any and all affirmative defenses. Ranger reserves all rights to assert

any appropriate affirmative defense if a substantive claim for relief is asserted.



                                             Respectfully submitted,


                                             /s/ Thomas P. Owen, Jr.
                                             Thomas P. Owen, Jr., 28181
                                             STANLEY, REUTER, ROSS,
                                               THORNTON & ALFORD, L.L.C.
                                             909 Poydras Street, Suite 2500
                                             New Orleans, LA 70112
                                             Telephone:    (504) 523-1580
                                             Facsimile:    (504) 524-0069

                                             Attorney for Defendant Ranger Offshore, Inc.




                                                 8
      Case 2:19-cv-09301-ILRL-DMD Document 20 Filed 06/03/19 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon all

parties having appeared in this case via the Court’s CM/ECF System, this 3rd day of June 2019.


                                                          /s/ Thomas P. Owen, Jr.




                                               9
